UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6205



TERENCE TERELL BRYAN,

                Plaintiff - Appellant,

          v.


SOUTH  CAROLINA   DEPARTMENT  OF  CORRECTIONS;   FNU  BIRD,
Lieutenant; CAPTAIN PRICE; OFFICER OUTLAW; TRANSPORTATION
SERGEANT; GREY HOUSE, Officer; OFFICER PHILLIPS; FIRST NAME
UNKNOWN, Lieutenant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-03358-TLW)


Submitted:   April 18, 2008                    Decided:   May 1, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se. Charles Franklin Turner,
Jr., TURNER, PADGET, GRAHAM & LANEY, PA, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terence Terell Bryan seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

Appellees have moved to dismiss the appeal as untimely filed.         We

grant the motion and dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

September 13, 2007.    The notice of appeal was filed on January 28,

2008.   Because Bryan failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant the

motion to dismiss the appeal.          The motion for appointment of

counsel is denied.      We dispense with oral argument because the

facts   and   legal   contentions    are    adequately   presented in the




                                    - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -